Baldwin, J. delivered the opinion of the Court—Field,
C. J. concurring.
This was a proceeding, by mandamus, to compel the defendant, as Sheriff, to execute a deed to the relator for certain real estate sold under execution as the property of the city of San Francisco. The Court below granted the order, and from it this appeal is taken.
It is suggested that some of this property is upland lots, such as those the title of which was passed upon in Hart v. Burnett. If this be so, the city has no particular interest in disputing this deed so far as these lots are concerned; for the deed is, as to such property, a mere nullity, passing no title to the purchaser. But probably this is no answer to the application, if the Sheriff sold the property ; since the value of the interest sold, or probably the leviable quality of the title, could not be inquired into in this proceeding, to which the city is not a party.
*485The main question arises upon the effect of certain proceedings taken by Mr. Burr, ostensibly on behalf of the Board of Supervisors, of which he was President, to redeem this property from the Sheriff’s sale.
By resolution of the Board of Supervisors, Burr, as President, was authorized to redeem this property; and the proof is that the attempted redemption was in virtue of this order. He did make a tender of money with this avowed purpose. But to this tender some objections were made, which we propose briefly to consider. It is said that this resolution gave no authority, because made at a special meeting of this Board called for that particular purpose ; and that the resolution, after its introduction, was not published, with the ayes and noes, in some city daily newspaper, at least five days before final action by the Board upon the same, as required by the sixty-eighth section of the Consolidation Act (Stats, of 1856,164.) But the resolution makes and involves no expenditure of money over five hundred dollars on the part of the city. If it did, possibly the Act charging this sum upon the city and County Treasury, or upon the city and county, might be void; though it is not necessary so to decide. But not a word is said in this resolution in respect to a debt or having the effect to create a debt by the city and county, or to expend its money. On the contrary, the proof shows that the money tendered was furnished by other parties for this purpose. The Board did not undertake to contract a debt, or to expend the money of the city and county. By the seventy-fourth section of the Consolidation Act (Statutes of 1856,165) it is provided, “ that the Board of Supervisors shall have power to provide for the security, custody and administration of all public property in said city and county; ” and it would be strange indeed if any government were constituted for a municipality, which had not the power to protect from destruction the title to its own property, when such protection did not cost the Government anything. It would be helpless and impotent, if such a power were denied the authorities. Whenever this money was furnished—it is immaterial by whom, or what the motive or purpose of those providing it—the Board had a right to order an act like this in the same way as it had the power to make any general order; and if this order did *486not involve the expenditure of the city’s money beyond the sum limited, the order was effectual. It was good as an authority, though if. money of the city and county were expended, it might not be good as a charge on the municipality; but as no such charge was incurred, no legal objection exists to it.
It results, then, that Burr, as the President of the Board, for and in behalf of the city and county, had a right to make this redemption ; and the only question remaining is, whether he did make it in due and legal form.
It is insisted that this money was the money of Burr, and not of the city ; and therefore, the tender was of no force. It is enough to say, in reply to this objection, that this question alone concerns Burr and the city, and that third persons have no right to inquire from what source a redemptioner gets the money he proposes to use to effect a redemption which he is entitled to make.
It is next objected that the amount is not sufficient. It is claimed that some taxes were assessed and paid by the relator. But it does not appear that these taxes were just charges on the property, or that they were legally assessed to the city, or to the true owner, nor, in fact, does it appear they were assessed at all, except from the receipts of the Tax Collector offered in evidence. There is no finding of the facts of this case, as there should have been with the legal conclusions, but only a general conclusion stated by the Court that there was no legal redemption. But the facts seem to be set out, and, from these facts, we are unable to see any legal proof that there were any taxes assessed and paid upon this property, which were a charge on the lots before or at the time of the redemption.
Judgment reversed and cause remanded.